Citation Nr: 1542351	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-02 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected alopecia areata.

(The issues of entitlement to an extraschedular evaluation for service-connected alopecia areata, currently rated as 50 percent disabling, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to February 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 1968 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case was later transferred to the RO in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's currently diagnosed psychiatric disorder is proximately due to or the result of his service-connected alopecia areata.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, as secondary to a service-connected disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006 & 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's service connection claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  The Board is taking action favorable to the Veteran by granting the claim of entitlement to service connection for a psychiatric disorder, as secondary to service-connected alopecia areata, at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran has asserted that his currently diagnosed psychiatric disorder was caused by his service-connected alopecia areata.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for certain diseases, such as psychosis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The regulation was amended during the pendency of the claim; however, the amendment is not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Service treatment records are void of any treatment or diagnosis of any psychiatric disorder.  During a January 1967 hospital admission, the Veteran reported feeling troubled and worried about his hair loss and that everyone was talking about him.  An attempt was made for a psychiatric referral.  However, a telephonic report indicated that Psychiatry felt the Veteran had no reason psychiatric wise to be discharged from service.  The diagnosis was alopecia.

The Veteran filed a claim for service connection for alopecia areata in May 1967.  In an August 1967 rating decision, the RO denied entitlement to service connection for alopecia.  It was noted that the Veteran became quite upset emotionally because he felt people were talking about him because of his loss of hair.

In his December 1967 substantive appeal, later treated as a claim for service connection for a psychiatric disorder, the Veteran indicated that there was definite evidence that he had a nervous condition that was aggravated by his military service.

In February 1968, the Board remanded the matter of entitlement to service connection for alopecia areata.  It acknowledged the Veteran's contentions that a nervous condition was aggravated by service and ordered a VA examination by a psychiatrist regarding the nature and extent of any psychiatric disability present.

In an April 1968 VA special neuropsychiatric examination report, the examiner indicated that no disease was found on careful examination for neuropsychiatric disorder.  It was noted that the Veteran had a total loss of hair, and with this condition, naturally, was an object of considerable staring when he goes out in public.  The examiner noted that he was somewhat self-conscious about his condition, but not to a pathological degree.  The examiner found that the anxiety that the Veteran may express with his condition, was that associated with the primary condition, and in itself did not warrant a diagnosis of a specific
neuropsychiatric entity.

In a May 1968 rating decision, the RO denied entitlement to service connection for alopecia, indicating that evidence failed to establish service connection for the disability, as the April 1968 examiner stated that the Veteran reported no undue stress nor was there any evidence of an active disease within the first two weeks of service when the Veteran started to lose his hair.

In a June 1968 statement, later deemed to be to be a timely notice of disagreement for denial of a claim of entitlement to service connection for a psychiatric disorder, the Veteran's attorney asserted that psychiatric examination findings were inadequate.  It was indicated that there was no doubt in anyone's mind that the complete hair loss has caused the Veteran considerable mental anguish and concern even if this was termed "natural concern" by the examiner.  The attorney argued that the Veteran's total hair loss has and still aggravates the nervous condition he had upon entry into the service.

In an August 1968 decision, the Board denied entitlement to service connection for alopecia areata.  The Board indicated that a separate acquired psychiatric disorder has not been diagnosed.

In a May 1971 VA examination report, the Veteran complained of being very nervous over the loss of his hair.  He indicated he had to deal with people humiliating and embarrassing him.  

In a July 2002 VA examination report, the examiner indicated that there was no associated systemic or nervous manifestation with the Veteran's alopecia. However, it was noted that the Veteran did verbalize the psychological impact that his baldness had on him, indicating that everybody laughed at him when he became bald and had no eyelashes.  He reported that he looked weird and that this affected him psychologically

During a September 2006 Board videoconference hearing, the Veteran commented that his service-connected alopecia made him feel out of place in society as well as caused low self-esteem.  He reported incurring daily harassment and insults over the years.  He further indicated that it was hard to be thought of as a "scary" person to people around him. 

In a May 2008 decision, the Board denied the claim of a disability rating in excess of 50 percent for alopecia areata.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 Memorandum Decision, the Court vacated the Board's May 2008 decision and remanded the issue to the Board.  The Court noted the Veteran's contention that the August 1968 Board decision failed to decide his claim for a psychiatric disorder and as a result, that claim remained pending and unadjudicated.  The Court concluded that whether the Board's August 1968 denial of the Veteran's secondary claim was implicit or explicit, a reasonable person would certainly conclude from the Board's decision that the claim had been "considered and rejected" due to lack of evidence of a current disability.  The Court found that the Board's August 1968 decision was final. 

Post-service VA treatment records dated 2011 showed findings of mild depression.  In multiple statements of record during 2012, the Veteran's attorney requested that the RO issue a statement of the case (SOC) for the pending claim of service connection for a psychiatric disorder.

The Veteran then appealed that matter to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In a May 2013 decision, the Federal Circuit vacated the portion of the August 2010 Court decision which addressed the Veteran's claim for a psychiatric disability, finding that the Court did not have
jurisdiction over the Veteran's psychiatric disability claim and should not have addressed that claim.  

In October 2013, the Veteran submitted a petition for extraordinary relief in the nature of a writ of mandamus to compel the Secretary to issue a SOC with regard to his claim for service connection for a psychiatric disorder.  In a November 2013 Order, the Court ordered the Secretary to file a response to the petition.  Thereafter, during the same month, the RO issued a SOC for the matter of entitlement to service connection for a psychiatric disorder as secondary to service-connected alopecia areata.  The Veteran filed a substantive appeal for that matter in December 2013.

In a March 2014 mental health evaluation report, a private treatment provider, J. A. S., P.A., noted the Veteran's complaints of bullying since his loss of hair in service.    
The Veteran asserted that his alopecia condition launched him into a life of poor self-esteem, social isolation, anxiety, and depression.  On mental status evaluation, the Veteran appeared sad, worried, and perplexed.  He complained of feeling very frustrated, being disappointed with life, having impulse control issues, and becoming easily agitated.  He reported low energy, indecisiveness, problems with concentration, lack of any interest in pleasurable activities, and feeling hopeless about the future.  The private provider indicated that the Veteran appeared to have been suffering with a long history of depression as a result of all the debilitating effects of multiple types of bullying, which created trauma on a daily basis.  The provider concluded that "all of this" was directly related to his personal appearance, noting that there appeared to be no previous mental health issues prior to the hair loss.  The examiner then cited to specific research on bullying for the conclusion that a life of bullying can have disastrous effects on someone's emotional wellbeing.  The examiner concluded that the Veteran had a diagnosis of dysthymic disorder, recommending that VA should reconsider his appeal for full disability based on the effects that the hair loss has had on his mental and emotional wellbeing. 

The Veteran's attorney submitted additional treatise evidence on bullying in children and youth in May 2014.  

In view of the totality of the evidence, including the current findings of a psychiatric disorder, the previous award of entitlement to service connection for alopecia areata, and the favorable conclusions reached by the March 2014 private treatment provider as to the relationship between the Veteran's current psychiatric disorder and his service-connected skin disability, the Board has determined that the Veteran's currently diagnosed psychiatric disorder is proximately due to or the result of his service-connected skin disability.  Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran's currently diagnosed psychiatric disorder is related to a service-connected disability and therefore, service connection for a psychiatric disorder is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



ORDER

Service connection for a psychiatric disorder, as secondary to service-connected alopecia areata, is granted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


